DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 12/1/2021.
The claim 1 has been amended. Claim 2 has been cancelled.  Claim 5 has been newly added.
  
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/1/2021, with respect to the claims as amended have been fully considered and are persuasive.
Claim Objections
Claim 1 objected to because of the following informalities:  “power” should read –powder--.  Appropriate correction is required.  
Allowable Subject Matter
Claims 1 and 5 are allowed.
This application is in condition for allowance, except for the presence of claims 3-4 directed to a method of manufacturing a stator non-elected without traverse.  
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would 
Claim 1:  “A stator comprising: a stator core; and a coil mounted on the stator core and having an insulating film, at least a part of the insulating film being coated with a protective paint, wherein the insulating film has vacancies therein, the vacancies are formed by hollow capsules, the protective paint has a powder, an internal form of the vacancies is smaller than an external form of the powder, and at least a portion of the capsules are exposed at a surface of the insulating film.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1 and 5 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kaneko et al. (US 2020/0161915) teaches a stator having an annular core, and a coil formed of a plurality of electric wires having a conductor, and an exposed portion having an insulating film covering said portion.
Azusawa et al. (US 2020/0127521) teaches a stator having an annular core, and a coil formed of a plurality of electric wires having a conductor, and an exposed portion having an insulating film covering said portion.
This application is in condition for allowance except for the following formal matters: 
-Objection to Claim 1.
-Non-elected Claims 3-4.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832